Citation Nr: 0000122	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Propriety of the initial, noncompensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1956 
and again from September 1958 to September 1975.  This appeal 
arises from a May 1996 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which denied service 
connection for right ear hearing loss.  The RO also denied 
entitlement to a compensable evaluation for the veteran's 
service-connected left ear hearing loss.  Both determinations 
were appealed by the veteran.

A hearing was held before the Board of Veterans' Appeals 
(Board) in April 1998 while sitting at the RO.  This hearing 
was conducted by Mr. Lawrence Sullivan, a member of the 
Board, who was designated to do so by the Chairman of the 
Board pursuant to 38 U.S.C.A. § 7102(a) (West 1991).  Mr. 
Sullivan will make the final determination in this case.

Following this hearing, the case was remanded to the RO for 
development of the medical evidence.  By rating decision of 
March 1999, the RO granted service connection for right ear 
hearing loss, but found the veteran's service-connected 
bilateral hearing loss noncompensable.  The case has now 
returned for final appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issue on appeal has been obtained.

2.  The veteran's bilateral hearing loss is manifested in 
recent years, at its worst, by an average pure tone threshold 
of 50 decibels in the right ear, speech discrimination 
ability of 86 percent in the right ear, an average pure tone 
threshold of 56 decibels in the left ear and speech 
discrimination ability of 76 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met at any point in the appeal period.  
38 U.S.C.A. § 1155, 1160(a), 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 3.83, 4.1, 4.2, 4.7, 4.85, Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of November 1975, the RO granted service 
connection for left ear high frequency hearing loss.  This 
disorder was evaluated under the U. S. Department of Veterans 
Affairs (VA) Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code (Code) 6296 as noncompensable effective 
from October 1975.  In October 1995, the RO received the 
veteran's claim for service connection for bilateral hearing 
loss.

The veteran was afforded a VA audio examination in December 
1995.  He claimed to have experienced gradually worsening 
bilateral hearing loss starting during his military service.  
It was noted by the veteran that he required the use of a 
hearing aid in his left ear.  Audiometric testing revealed 
the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
20
-
55
55
60
-
-
LEFT
-
15
30
-
55
65
65
-
-

The average pure tone threshold for the frequencies for the 
right ear was reported to be 47.5 decibels with speech 
recognition of 94 percent, and 52.5 decibels for the left ear 
with speech recognition of 88 percent.  The diagnosis was 
bilateral mid and high frequency sensorineural hearing loss 
of moderate to moderately severe in degree at affected 
frequencies.  The veteran's word recognition was found to be 
"good" in both ears.

By rating decision of May 1996, the RO determined that the 
veteran's right ear hearing loss was not service-connected.  
If further found that the level of his service-connected left 
ear hearing loss was not compensable.  The veteran filed a 
notice of disagreement with this decision in November 1996.  
It was argued by the veteran that his hearing loss was 
incurred during his military service due to acoustic trauma 
from heavy artillery.  He claimed that his bilateral hearing 
loss was entitled to a compensable evaluation because he had 
"substantial decibel loss" and very poor speech 
discrimination in both ears.  The veteran asserted that he 
had been treated for his bilateral hearing loss at the local 
VA Medical Center (VAMC) starting in February 1996.

VA treatment records dated from January to February 1996 were 
associated with the claims file in December 1996.  These 
records noted the fitting and adjustment of the veteran's 
hearing aids.  Another VA audio examination was given to the 
veteran in January 1997.  It was noted that the veteran had 
successfully worn hearing aids since February 1996.  
Audiometric testing revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
20
25
-
55
55
60
-
-
LEFT
-
25
35
-
60
60
70
-
-

The average pure tone threshold for the right ear was 
reported to be 49 decibels with speech recognition of 86 
percent, and 56 decibels for the left ear with speech 
recognition of 76 percent.  The diagnosis was mild sloping to 
moderately severe sensorineural hearing loss with fair word 
recognition in both ears.

A statement of the case (SOC) was issued to the veteran in 
May 1997 that informed him that his claims for service 
connection for right ear hearing loss and a compensable 
evaluation for left ear hearing loss had again been denied.  
In his substantive appeal of June 1997, the veteran argued 
that the VA had failed in its duty to assist him by not 
gathering pertinent evidence for his claims.  The only 
treatment for his hearing loss noted in the substantive 
appeal was from the military and the VA.  Attached to the 
substantive appeal was a hearing examination conducted by the 
military in January 1985.  This examination diagnosed 
bilateral moderate to moderate severe high frequency 
sensorineural hearing loss.  In a report of contact dated in 
December 1997, it was noted that the veteran had confirmed in 
a telephone conversation that the examination report of 
January 1985 was the only evidence from the military 
evaluating his hearing loss in recent years.  In a 
supplemental statement of the case (SSOC) of January 1998, 
the veteran was again informed that his claims on appeal had 
been denied.

At his Board hearing in April 1998, the veteran testified 
that he had experienced a lot of noise exposure from 
artillery guns while serving in the military.  He claimed 
that he had first noticed his hearing loss in 1969, but did 
not have it treated until 1985.  It was acknowledged by the 
veteran that all of his medical treatment for his hearing 
loss had been conducted either by the military or the VA.  He 
alleged that his current hearing loss hindered his ability to 
communicate and understand others which hindered him in his 
occupation as a minister.  The Board remanded this case in 
September 1998 so that the RO could conduct development of 
the medical evidence.

The veteran was afforded a VA audio examination in November 
1998.  He complained of difficulty hearing women's' voices 
and understanding the television.  The veteran denied any 
other problems with his ears except for his claimed hearing 
loss.  It was noted that the veteran wore hearing aids in 
both ears.  Audiometric testing revealed the following 
results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
20
30
-
55
55
60
-
-
LEFT
-
25
40
-
65
70
80
-
-

The average pure tone threshold for the right ear was 
reported to be 50 decibels with speech recognition of 92 
percent, and 63.8 decibels in the left ear with speech 
recognition of 82 percent.  The diagnosis was bilateral mild 
to moderately severe sensorineural hearing loss, slightly 
worse on the left side.  It was commented by the examiner 
that word recognition was good in the right ear and fair in 
the left ear.

By rating decision of March 1999, the RO granted service 
connection for the veteran's right ear hearing loss.  His 
bilateral hearing loss was then evaluated as a single 
disability and found to be noncompensable under Code 6100.  
This award was made effective from October 1995.  The veteran 
was notified of this decision in a SSOC sent to him in mid-
March 1999.  


II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(1999).


III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
alleges that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected hearing loss is worse than currently 
evaluated, and he has thus stated a well-grounded claim.  In 
addition, the undersigned finds that the VA has conducted all 
development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  The Board's remand of 
September 1998 required that the RO develop the appropriate 
medical evidence and readjudicate the veteran's claims.  
These actions were carried out by the RO and do not require 
any further development.  See Stegall v. West, 11 Vet. App. 
268 (1998).  It is evident in the record reported above that 
the RO has obtained all pertinent evidence from both military 
and VA sources.

By rating decision of March 1999, the RO granted service 
connection for right ear hearing loss, but found the 
veteran's service-connected bilateral hearing loss 
noncompensable.  He was notified of this decision in the SSOC 
of mid-March 1999.  The veteran was informed that his 
service-connected disability had been recharacterized as 
bilateral hearing loss.  His accredited representative 
submitted a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) in July 1999.  In this 
statement, the representative expressed the veteran's 
dissatisfaction with the noncompensable evaluation of his 
bilateral hearing loss.  Therefore, based on the provisions 
of 38 C.F.R. §§ 20.202 and 20.203 (1999), the undersigned 
finds that the representative's VA Form 646 of July 1999 
amounts to a timely substantive appeal of the March 1999 
rating decision.  Therefore, the issue on appeal is the 
propriety of the initial evaluation for bilateral hearing 
loss and it is properly before the Board at this time.

Before proceeding further with its analysis of the veteran's 
claim, the Board believes that some discussion of the court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), is 
warranted.  In that case, the court distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, as in this case, and 
a claim for an increased rating of an already service-
connected condition.  Fenderson, at 126.  The Court held that 
the significance of this distinction is that, at the time of 
an initial rating, separate ratings may be assigned for 
separate periods of time based on the severity of the 
disability; this is a practice known as "staged ratings."  
Id.  Since the July 1999 VA Form 646 expressed 
dissatisfaction with the initial rating assigned for the 
veteran's bilateral hearing loss, his claim must be 
considered in light of the court's holding in Fenderson.  
Consequently, the issue on appeal has been recharacterized 
accordingly.

From a review of the record, including the SOC and various 
SSOC's, it is apparent that the RO considered evidence 
submitted in connection with the veteran's claim at various 
times during the course of his appeal, in light of the 
governing legal authority.  Therefore, the RO, in effect, 
considered whether "staged ratings" were warranted.  
Consequently, it is not necessary to remand this case to the 
RO for further consideration of the possibility of receiving 
staged ratings because this would not result in a different 
analysis by the RO or new arguments by the veteran.  That 
being the case, he will not be prejudiced by the Board 
proceeding to adjudicate his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated noncompensable pursuant to Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 
1 Vet. App. 308 (1991); see also Fischer v. West, 11 Vet. 
App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued its decision awarding a 
noncompensable evaluation for the veteran's bilateral hearing 
loss.  Therefore, the new regulations were not applied by the 
RO.  Nor did the RO apply or discuss them in its SSOC in 
March 1999.  Prior to reaching the analysis of this claim on 
the merits, the Board has considered whether or not the 
veteran would be prejudiced if the Board proceeded with 
appellate consideration of the claim without prior 
consideration of the new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables.  There has been no discernable change.  Further, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
pertain to only exceptional patterns of hearing loss, and 
that consideration of these newly developed criteria would by 
no means affect the outcome of the veteran's claim in this 
case.  In sum, the Secretary has stated that 

"[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations.  We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The results of the December 1995 examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 48 decibels with speech recognition of 94 percent, and 
an average of 53 decibels with speech recognition of 88 
percent in the left ear.  Evaluating these test scores based 
on Table VI found at 38 C.F.R. § 4.85, the veteran's right 
ear hearing acuity is at Level I and his left ear is at Level 
II.  This level of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, is entitled to a noncompensable 
evaluation.

The results of the January 1997 examination indicate that the 
veteran had an average pure tone threshold in the right ear 
of 49 decibels with speech recognition of 86 percent, and an 
average of 56 decibels with speech recognition of 76 percent 
in the left ear.  Evaluating these test scores based on Table 
VI found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level II and his left ear is at Level IV.  This 
level of hearing acuity, as reflected on Table VII of 
38 C.F.R. § 4.85, is entitled to a noncompensable evaluation.

Finally, the results of the November 1998 examination 
indicate that the veteran had an average pure tone threshold 
in the right ear of 50 decibels with speech recognition of 92 
percent, and an average of 64 decibels with speech 
recognition of 82 percent in the left ear.  Evaluating these 
test scores based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level I and his left 
ear is at Level IV.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
noncompensable evaluation.

None of the above examination results provide evidence that 
would result in a favorable outcome, that is, a compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss.  There is no need for consideration of staged 
ratings in the current case as the veteran's hearing loss, 
even at its worst in January 1997, was at a noncompensable 
level.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim and, 
therefore, an increased evaluation for bilateral hearing loss 
is not warranted.

ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

